Birdsong, Judge.
Dale Myers was convicted of aggravated assault upon his plea of guilty and sentenced to seven years on probation. After sentence had been entered, appellant sought to withdraw his plea of guilty. This motion was denied by the trial court, acting in the court’s discretion. Appellant filed an appeal to that denial. His appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has presented a brief raising points of law which he considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that the point raised, though persuasively presented, has no merit nor does our independent examination disclose any errors of substance. Appellant has offered no objection to this motion, nor additional argument. Therefore, this court having earlier granted the motion to withdraw, we now affirm the conviction (see Snell v. State, 246 Ga. 648 (272 SE2d 348)). We are satisfied that the evidence adduced at the hearing on the providence of the guilty plea establishes that appellant was fully aware of the terms of the plea negotiations. These terms were fully disclosed in open court in the presence of both appellant and his counsel and the trial court. Only after appellant agreed to the terms of the negotiations did the trial court accept the plea and enter sentence. Such evidence was *366sufficient to enable the trial court to find the guilty plea was voluntary and the attempt to withdraw was the belated expression of a disappointed afterthought. Jeffares v. DeFrancis, 244 Ga. 183, 184 (259 SE2d 444); Browning v. State, 150 Ga. App. 712, 713 (259 SE2d 136). The trial court did not err.
Decided November 10, 1982.
James L. Wiggins, District Attorney, James E. Turk, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.